The opinion of the court was delivered by
Depue, J.
The controversy is with respect to the title of personal property. The sale by Blumenthal to Fox, being by way of security for a debt, was treated by the trial judge as in the nature of a chattel mortgage. It was so regarded by this court when the case was here on a former occasion. Fox v. Cronan, 18 Vroom 493. The defendant justified under the writ of attachment, and placed his justification upon a statute ■of the State of Maryland. The case is now here on exceptions to the ruling of the trial judge as to the effect of that •statute.
The Maryland statute invalidates a bill of sale or mortgage of personal property, whereof the vendor or mortgagor *420remains in possession, as against creditors of or purchasers-from the vendor or mortgagor, unless the bill of sale be-acknowledged and recorded. The statute requires, as a prerequisite to the recording, an affidavit- endorsed on the bill of sale or mortgage that the consideration expressed therein is-true and bona fide; and as to creditors or purchasers, mortgages of personal property are valid and take effect from the-time of recording. No bill of sale or chattel mortgage was-made such as is contemplated by the statute, nor did Fox obtain possession of the cattle while they were in Maryland.. But the same statute which invalidates such transfers of property in favor of creditors and purchasers, provides that nothing therein shall be construed to invalidate such transieras between the parties.
By the Maryland law, the sale negotiated at Baltimore-transferred the property in the cattle to Fox, subject to be-defeated at the instance of BlumenthaFs creditors by a seizure under process out of the Maryland courts while the property remained in Maryland and subject to the laws of that state..
The cattle were the property of Fox when they were shipped in BlumenthaFs name. They were his property when they reached Jersey City, no creditor of Blumenthal having intervened.
The defendant acquired no title to the cattle until he seized them under the writ of attachment. The property was then in the state and subject to our laws. The rule that the title to movable property is to be judged of and determined by the lex rei sitae (which is not without exceptions), has prominent application and adoption where personal property is-seized under process issued from the courts of the state where the property is. In such cases the liability of the property to be seized and sold under such a writ must be determined' by the law of that state, notwithstanding the domicile of all the claimants be in another state. Green v. Van Buskirk, 5 Wall. 307; S. C., 7 Id. 139; Hovey v. R. I. Locomotive Works, 93 U. S. 664; Guillauder v. Howell, 35 N. Y. 657; Warner v. Jaffrey, 96 Id. 248, 257; Keller v. Paine, 107 Id. *42183, 90; Marvin Safe Co. v. Norton, 18 Vroom 410; Whart. Con. of Laws, §§ 340-349. Independent of the sale in Maryland, the transactions between Blumenthal and Pox in Phila- ■ delphia, and the order to deliver the cattle to Pox were in themselves a contract of sale, and the sale was followed by an immediate delivery and actual change of possession in conformity with the Chattel Mortgage act of this state. Lev., p. 709, § 39; Lev. Sup.,p. 491, § 11. These things all occurred before the defendant made his levy under the writ of : attachment, and by the law of this state gave Fox title to the • cattle superior to that of the attaching creditors.
The decision of the trial judge in favor of the plaintiff on this subject was correct, and the judgment should be affirmed.
For affirmance — The Chancellor, Chief Justice, .Depue, Dixon, Mague, Reed, Scudder, Yan Syckel, .Brown, Clement, Cole, McGregor, Whitaker. 13.
For reversal — None.